DETAILED ACTION
This action is responsive to applicants arguments and remarks filed on September 28, 2022.
The preliminary amendments filed on September 28, 2022 have been acknowledged and considered.
Claims 1, 10 and 20 have been amended. Claims 6-7, 11 and 13 were cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's Remarks, filed September 28, 2022, has been fully considered and entered.
Accordingly, Claims 1-5, 8-10, 12 and 14-20 are pending in this application. Claims 1, 10 and 20 were amended. Claim 6-7, 11 and 13 were cancelled. Claims 1, 10 and 20 are independent claims. 

Response to Arguments
Applicant’s arguments, see pages 9-11, filed September 28, 2022, with respect to the
rejection of claims 1 have been fully considered, but they are not persuasive.

As an initial mater, the Examiner would like to point out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Argument 1: Applicant argues on pages 9 and 10 of Applicant's Remarks "The alleged motivation to combine Halbedel and Buchmann is improper...the Action alleges that one would be motivated to combine Halbedel and Buchmann in order "to obtain relevant search results as the feature queries are relevant for search artifacts [Buchmann 0019]." Such alleged motivation is both misleading and insufficient. It is misleading because what Buchmann actually describes is that "object model 200 includes ... artifacts 225-233 which are relevant for search." So, it is the artifacts may be relevant for search. Buchmann does not teach or suggest that any queries included in the metadata 140 are relevant for searching artifacts. It is insufficient because, as explained above, the fact that Halbedel's one-step search (e.g., against the data repository) already finds development artifacts essentially voids any motivation to execute another search (e.g., against the same data repository) to find the development artifacts. 

Argument 2: Applicant argues on page 10 of Applicant's Remarks "Buchmann is still silent on where the query type is specified. At least Applicant does not find Buchmann teach or suggest a query type is "stored in the feature metadata object," as recited in claim 1...Buchmann discloses an "action-parameter" in a query request, Buchmann's query request is provided by an "end user," not obtained from a "feature metadata object," which is returned as part of search result of the user-provided search query...Buchmann's query runtime interface can include all model information of the query (may include the query type, too). But the fact that a feature query type can be included in a query runtime interface is not the same as a feature query type being stored in a feature metadata object, as recited in claim 1."

Response for Argument 1: Examiners respectfully disagrees. First, Examiner would like to clarify that Halbedel teaches a two-step search. See Halbedel paragraphs [0015 and 0028] disclosing an integrated development environment 125 that includes a development artifact search tool which uses an index to initially search context data to identify at least one attribute that then can be considered when searching of a set of development artifacts. See Halbedel[0028] “An index can be used to identify 210 a set of search results [Thus, executing the search query], the index identifying a plurality of development artifacts [i.e. collection of feature definitions in a feature library of programming features] and including context data identifying, for each development artifact in the plurality of development artifacts [i.e. software artifacts], at least one attribute of the respective development artifact. Context data can specify key users, departments, projects, repositories, descriptors, metadata, and other information [i.e. feature metadata objects] that can be considered when searching the set of development artifacts stored in the one or more repositories."  See also Halbedel Figure 4, showing an example of development artifact searches using the integrated development environment, first client search query 405, then identifying indexed [Thus, including context data] artifacts matching query 410, and receiving search results 420, then further performing another search requesting a specific artifact listed in the previous result 425 and obtaining the requested artifact 430, 435, 440 from the repository." Additionally See Halbedel [0029] "For instance, a data crawler can be used to poll, mine, query, and otherwise access repositories of development artifacts to identify development artifacts included in the repositories together with context data for the identified development artifacts." Examiners interprets Halbedel's context data as metadata, also based on paragraph 031 of the specification "the feature library 104 can be a database", feature library is interpreted as a repository, and Halbedel’s context data is contained in the repository. Thus, Halbedel teaches a metadata-based artifact two-step search.
Second, Buchmann also teaches a metadata-based artifact search and explicitly teaches that the queries included in metadata 140 are relevant for searching artifacts. See Buchmann [0016] "Metadata 140 may also include data defining views on the stored data, and queries that may be executed upon the stored data. The views and the queries [Thus, included in metadata 140] may conform to object models [Thus, object model that includes artifacts relevant for search] as described below." See also Buchmann [0019] "Object model 200 includes artifacts 201-221 which are relevant for analytics, artifacts 225-233 which are relevant for search, and artifacts 235-249 which are relevant for both." Thus, Buchmann teaches that queries included in metadata 140 conform to object model which are relevant for searching artifacts. Thus, one would be motivated to combine Halbedel with Buchmann's metadata that conform to object models and includes queries as part of metadata to obtain relevant results Buchmann [0019]. Therefore, the Examiner has determined this argument is not persuasive.

Response for Argument 2: Examiners respectfully disagrees. First, Examiner would like clarify that "Query type" is a broad term and can be many things. Buchmann teaches the use of static/persistent queries stored in metadata, these persistent queries are persisted with an action-parameter. At runtime, the persistent query is obtained from the metadata including action-parameter which instruct the execution of the query, to execute the query. See Buchmann [0049] "Persisting a query can be seen as a snapshot of a transient query upon which the user operated. Therefore, the query request [Thus, the query itself] includes an action-parameter. This parameter may typically instruct execution of the query, but it can be also set to instruct saving of the query, or saving and execution of the query." See also Buchmann [0046-0048] "Runtime-authoring implies a user interface in which a user can create, change, and execute queries interactively without realizing this is being done. Such authoring requires that the query runtime interface includes all model information of the query, which in turn implies that the static query can be derived from the runtime representation...In order to use such a persisted query, a service retrieves the complete (from a runtime point of view) metadata of a query for a given query ID [i.e. feature metadata object]...The metadata is used to present the query to the user...The query can then be executed [Thus, including the action-parameter]" Thus, the action parameter is obtained at runtime from the feature metadata object and instructs the execution the query. Examiner interprets action-parameter as a query type. 
For further clarification see the following reference which discloses known query types including action and parameter query types. See Run a query - https://support.microsoft.com/en-us/office/run-a-query-eb6f9f79-28de-468f-a464-c6f7a7f09f18#bmact "Run an action query...There are four types of action queries: append queries, delete queries, update queries, and make-table queries...Run a parameter query...A parameter query is always also another type of query. Most parameter queries are select queries or crosstab queries, but append, make-table, and update queries [i.e. action query] can also be parameter queries." Thus, Buchmann's teaches a query type obtained via feature metadata object.
Additionally Buchmann teaches that the metadata that defines the queries are stored in xml, json formats which can also be interpreted as a query type. See also Buchmann [0068] "the Query is defined by metadata in repository 910, as received from a design time tool or via runtime authoring. The repository aspect reflects the static Query model discussed above. Repository 910 may contain the complete range of metadata in eXtended Markup Language (XML) format. See also Buchmann [0069] "At runtime, it is important to efficiently read Query metadata...According to some embodiments, the Query is persisted in catalog 920 in JavaScript Object Notation (JSON)" Therefore, the Examiner has determined this argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halbedel (US Patent Application Publication No. US 20120124547 A1), in view of Buchmann (US Patent Application Publication No. US 20140156634 A1).

Regarding claim 1, Halbedel teaches a method, implemented by one or more computing devices comprising at least one hardware processor and one or more tangible memories coupled to the at least one hardware processor, of identifying programming code, (See Halbedel [0018,0023] Disclosing a system 110 with one or more processors 150 including a memory 152)

the method comprising: receiving a user-provided search query for a programming feature, wherein the search query comprises a description of the programming feature; (See Halbedel [0028] “A search query can be received 205, for example, through an interface of an integrated development environment. The search query can include one or more search terms [i.e. description of the programming feature] and be directed to a search of development artifacts, including structured and unstructured data, stored in one or more repositories. [Thus, receiving a search query for a programming feature, wherein the search query comprises a description of the programming feature]” See also Halbedel claim 4 “wherein the search query is submitted by a user of the integrated development environment [Thus, the received search query 205 is a user-provided search query]”)

executing the search query against a collection of feature definitions in a feature library of programming features, wherein the collection of feature definitions comprises feature metadata objects respectively mapping programming features to software artifacts via feature queries respectively stored in the feature metadata objects; (See Halbedel [0015] “an integrated development environment 125 can be provided that includes a development artifact search tool 128. A development artifact search tool (e.g., 128, 129) can make use of search functionality provided through a search engine 140 hosted by search engine server 110, the search engine 140 adapted to search development artifacts 130, 132, 134, 135 hosted by or stored at a plurality of data repositories (e.g., 112, 114, 115) [i.e. feature library of programming features]” See also Halbedel [0028] “An index can be used to identify 210 a set of search results [Thus, executing the search query], the index identifying a plurality of development artifacts [i.e. collection of feature definitions in a feature library of programming features] and including context data identifying, for each development artifact in the plurality of development artifacts [i.e. software artifacts], at least one attribute of the respective development artifact. Context data can specify key users, departments, projects, repositories, descriptors, metadata, and other information [i.e. feature metadata objects] that can be considered when searching the set of development artifacts stored in the one or more repositories [Thus, mapping programming features to software artifacts]. The set of search results can identify that subset of the searched plurality of development artifacts determined to potentially relate to the at least one search term.”)
	
	Halbedel does not explicitly teach feature queries respectively stored in the feature metadata objects;

	However, Buchmann teaches feature queries respectively stored in the feature metadata objects; (See Buchmann [0017] “Query server 130 generally provides data of data source 110 [i.e. feature library of programming features]...query server 130 receives an instruction from client 120 [i.e. search query]. Query server 130 generates an execution plan based on the instruction and on metadata 140. The execution plan is forwarded to data source 110, which executes the plan and returns a dataset based on the SQL script. [Thus, executing the search query against a collection of feature definitions in a feature library of programming features]” See also Buchmann [0015] “the data of data source 110 may comprise...object-based data.” See also Buchmann [0019] “Object model 200 includes artifacts [i.e. software artifacts]” See also Buchmann [0016] “Metadata 140 [i.e. feature metadata objects] may provide information regarding the structure, relationships and meaning of the data stored within data source 110 [Thus, containing the software artifacts]. Metadata 140 may also include data defining views on the stored data [i.e. feature metadata objects], and queries [i.e. feature queries] that may be executed upon the stored data. [Thus, mapping programming features to software artifacts via feature queries respectively stored in the feature metadata objects] The views and the queries may conform to object models” )

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halbedel’s context data; which specifies metadata [Halbedel 0028] of development artifacts stored in the one or more repositories, and it is used for searching, to incorporate the teachings of Buchmann’s metadata that includes views and queries [i.e. feature queries] for searching artifacts [Buchmann 0019].

One would be motivated to do so to obtain relevant search results as the feature queries are relevant for searching artifacts [Buchmann 0019].

Buchmann additionally discloses responsive to finding a feature metadata object that satisfies the search query, outputting the feature query and a feature query type stored in a feature metadata object, (See Buchmann [0049] "Persisting a query can be seen as a snapshot of a transient query upon which the user operated. Therefore, the query request [Thus, included in the query] includes an action-parameter. This parameter may typically instruct execution of the query, but it can be also set to instruct saving of the query, or saving and execution of the query." See also Buchmann [0046-0048] "Runtime-authoring implies a user interface in which a user can create, change, and execute queries interactively without realizing this is being done. Such authoring requires that the query runtime interface includes all model information of the query, which in turn implies that the static query can be derived from the runtime representation...In order to use such a persisted query  [Thus, including the action-parameter], a service retrieves the complete (from a runtime point of view) metadata of a query for a given query ID [Thus, responsive to finding a feature metadata object that satisfies the search query]...The metadata is used to present the query to the user...The query can then be executed” [Thus, outputting the feature query and a feature query type stored in a feature metadata object])

wherein the feature query comprises one or more search criteria for identifying software artifacts having the programming feature, wherein the feature query type at least in part identifies how to execute the feature query; and (See Buchmann [0060] “engine 530 receives a request conforming to a modeled query [i.e. feature query]  and join filter criteria (i.e., a join condition) [Thus, the feature query comprises search criteria]” See also Buchman [0016] “The views and the queries, may conform to object models as described below...one or more of the modeled queries combines aspects of traditional search queries and traditional analytics queries.” See also Buchmann [0019] “FIG. 2 shows runtime object model 200 of a query according to some embodiments. Object model 200 includes artifacts 201-221 which are relevant for analytics, artifacts 225-233 which are relevant for search, and artifacts 235-249 which are relevant for both. [Thus, for identifying software artifacts having the programming feature]” See also Buchmann [0049] "Persisting a query can be seen as a snapshot of a transient query upon which the user operated. Therefore, the query request includes an action-parameter [i.e. feature query type]. This parameter may typically instruct execution of the query, but it can be also set to instruct saving of the query, or saving and execution of the query. [Thus, the feature query type at least in part identifies how to execute the feature query ]")

executing the feature query against an application library to identify one or more applications having the programming feature based on the one or more search criteria and the feature query type. (See Buchmann [0048] “The query [i.e. feature query] can then be executed, and, in doing so, the complete metadata is passed to the server in the request.” See also Buchmann [0017] “Query server 130 generates an execution plan based on the instruction and on metadata 140. The execution plan is forwarded to data source 110 [i.e. application library], which executes the plan and returns a dataset based on the SQL script. [Thus, executing the feature query against an application library]” See also Buchmann [0014] “Data source 110 may comprise a relational database, a multi-dimensional database...one or more OnLine Analytical Processing (OLAP) databases” See also Buchmann [0015] “the data of data source 110 may comprise...object-based data.” See also Buchmann [0019] “Object model 200 includes artifacts 201-221 [i.e. applications] which are relevant for analytics, artifacts 225-233 [i.e. applications] which are relevant for search, and artifacts 235-249 [i.e. applications] which are relevant for both.“ See also Buchmann [0022-0023] “the overall response of a query consists mainly of Response Containers 246...The response includes Generic Information artifact 245...The actual response data of the query execution [Thus, including action-parameter (i.e. feature query type)] is contained in Response Containers 246. Container types include Item List 225, Calculated Table 215, and Filter List 248 [Thus, identify one or more applications having the programming feature based on the one or more search criteria and the feature query type]” 
Examiner notes in view of paragraph [083] in the specification if instant application an application can be a software artifact.)

	Regarding claim 2, Halbedel further in view of Buchmann, teaches all the limitations and motivations of the method of claim 1, further comprising: retrieving the identified one or more applications having the programming feature. (See Halbedel [0039] “the search engine 140 can identify 410 development artifact [i.e. application] hits matching the query and return 415 the corresponding search results to the querying client 102” See also Halbedel [0028] “Context data can specify key users, departments, projects, repositories, descriptors, metadata, and other information that can be considered when searching the set of development artifacts stored in the one or more repositories. The set of search results can identify that subset of the searched plurality of development artifacts determined to potentially relate to the at least one search term. A listing can then be generated 215 that identifies at least a portion of the set of search results [i.e. applications]. The listing can be sent and presented 220)

Regarding claim 3, Halbedel further in view of Buchmann, teaches all the limitations and motivations of the method of claim 1, further comprising: receiving an updated feature query in response to outputting the feature query; and wherein the executing comprises executing the updated feature query against the application library. (See Buchmann [0048] “The metadata is used to present the query to the user [i.e. outputting a feature query], who then sets the additional filters [Thus, updating the outputted query]. The query can then be executed [Thus, receiving an updated query], and, in doing so, the complete metadata is passed to the server in the request.” See also Buchmann [0017] “Query server 130 generates an execution plan based on the instruction and on metadata 140. The execution plan is forwarded to data source 110 [i.e. application library], which executes the plan and returns a dataset based on the SQL script.” Thus, executing the updated feature query against the application library.)

Regarding claim 4, Halbedel further in view of Buchmann, teaches all the limitations and motivations of the method of claim 1, further comprising: displaying the one or more applications having the programming feature. (See Halbedel [0042] “The search interface 510 can include a result window 515 displaying results returned for a particular search query. Individual results, or development artifacts [i.e. applications], can be selected from the result window 515 [Thus, displaying the one or more applications  having the programming feature]”)
	
Regarding claim 8, Halbedel further in view of Buchmann, teaches all the limitations and motivations of the method of claim 1, wherein the outputting further comprises outputting a feature source at least in part identifying a programming feature location of a software artifact for the programming feature. (See Halbedel [0032], Disclosing the index manager 330 uses data collected by the crawler 325, including the location of the development artifact [Thus, identifying a programming feature location of a software artifact for the programming feature] to build or update one or more search indexes 118.)

Regarding claim 9, Halbedel further in view of Buchmann, teaches all the limitations and motivations of the method of claim 8, further comprising: retrieving a source code of the programming feature from the programming feature location based at least in part on the feature source. (See Halbedel [0013] “development artifacts can include partial or compilable source code files” See also Halbedel [0028], “In response to the request, the specified development artifact [i.e. source code] can be retrieved for use by the user in the integrated development environment. [Thus, locating the source code based on the feature source]”)

Regarding claim 10, Halbedel teaches one or more non-transitory computer-readable storage media storing computer-executable instructions that, when executed, cause a computing system to perform a method of searching code segments, the method comprising: receiving a programming feature request comprising one or more programming feature criteria; (See Halbedel [0028] “A search query can be received 205, for example, through an interface of an integrated development environment. The search query can include one or more search terms [i.e. one or more programming feature criteria] and be directed to a search of development artifacts, including structured and unstructured data, stored in one or more repositories. See also Halbedel Figure 4, showing an example of development artifact searches using the integrated development environment, first search query 405 [Thus, comprising criteria], then identifying indexed artifacts matching query 410 [Thus, receiving a programming feature request comprising one or more programming feature criteria].)

searching the feature library for available programming features meeting the one or more programming feature criteria; and (See Halbedel [0028] “The search query can include one or more search terms and be directed to a search of development artifacts, including structured and unstructured data, stored in one or more repositories. An index can be used to identify 210 a set of search results, the index identifying a plurality of development artifacts and including context data identifying, for each development artifact in the plurality of development artifacts, at least one attribute of the respective development artifact...The set of search results can identify that subset of the searched plurality of development artifacts determined to potentially relate to the at least one search term. A listing can then be generated 215 that identifies at least a portion of the set of search results. The listing can be sent and presented 220 to a user, or a system or application adapted to use and further process the listing of search results to provide additional services.” See also Halbedel Figure 4, showing an example of development artifact searches using the integrated development environment, first search query 405, then identifying indexed [Thus, including context data] artifacts matching query 410, and receiving search results 420 [Thus, searching the feature library for available programming features meeting the one or more programming feature criteria]. Examiners interprets Halbedel's context data as metadata, also based on paragraph 031 of the specification "the feature library 104 can be a database", feature library is interpreted as a repository.)

responsive to the searching, receiving the set of available programming features from the feature library. (See Halbedel [0028] “An index can be used to identify 210 a set of search results [Thus, executing the search query], the index identifying a plurality of development artifacts [i.e. collection of feature definitions in a feature library of programming features] and including context data identifying, for each development artifact in the plurality of development artifacts [i.e. software artifacts], at least one attribute of the respective development artifact [Thus, receiving the set of available programming features from the feature library]. In response to the request, the specified development artifact can be retrieved for use by the user in the integrated development environment.” See also Halbedel Figure 4, showing an example of development artifact receiving search results 420 )

displaying the set of available programming features from the feature library; (See Halbedel claim 21, discloses a non-transitory, machine-readable storage device storing instructions. See also Halbedel Figure 4, showing an example of development artifact searches using the integrated development environment, first search query 405, then identifying indexed artifacts matching query 410, and receiving search results 420. See also Halbedel [0028] “The search query can include one or more search terms and be directed to a search of development artifacts, including structured and unstructured data, stored in one or more repositories [i.e. feature library].” See also Halbedel [0042] “The search interface 510 can include a result window 515 displaying results returned for a particular search query. Individual results, or development artifacts, can be selected from the result window 515 and opened, copied, provided, or presented to or otherwise accessed by the user. In some instances, a user can click, drag-and-drop, or otherwise select one or more development artifacts (e.g., Artifact C, in the present example) presented [Thus, displaying a set of available programming features from a feature library]” )

receiving a selection of a target programming feature from the set of available programming features; (See Halbedel [0028] “A search query can be received 205 [Thus, receiving a selection], for example, through an interface of an integrated development environment. The search query can include one or more search terms [i.e. description of the programming feature] and be directed to a search of development artifacts [Thus, a target programming feature from the set of available programming features], including structured and unstructured data, stored in one or more repositories.” See also Halbedel Figure 4, showing an example of development artifact searches using the integrated development environment, first search query 405, then identifying indexed [Thus, including context data] artifacts matching query 410, and receiving search results 420, then further performing another search requesting a specific artifact listed in the previous result 425  [Thus, receiving a selection of a target programming feature from the set of available programming features] and obtaining the requested artifact 430, 435, 440 from the repository.")

Halbedel does not explicitly teach obtaining a feature query stored in a feature metadata object of the target programming feature;

However, Buchmann teaches obtaining a feature query stored in a feature metadata object of the target programming feature; (See Buchmann [0017] “query server 130 receives an instruction from client 120. Query server 130 generates an execution plan based on the instruction and on metadata 140“  See also Buchmann [0016] “Metadata 140 may provide information regarding the structure, relationships and meaning of the data stored within data source 110. Metadata 140 may also include data defining views on the stored data [i.e. feature metadata objects], and queries [i.e. feature queries] that may be executed upon the stored data.” See also Buchmann [0048] “The metadata is used to present the query to the user” [Thus, obtaining a feature query stored in a feature metadata object of the target programming feature])

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halbedel’s context data; which specifies metadata [Halbedel 0028] of development artifacts stored in the one or more repositories, and it is used for searching, to incorporate the teachings of Buchmann’s metadata that includes views and queries [i.e. feature queries] for searching artifacts [Buchmann 0019].

One would be motivated to do so to obtain relevant search results as the feature queries are relevant for searching artifacts [Buchmann 0019].

Halbedel in view of Buchmann additionally disclose wherein the feature query comprises one or more search criteria for identifying applications having the target programming feature; (See Buchmann [0060] “engine 530 receives a request conforming to a modeled query and join filter criteria (i.e., a join condition) [Thus, the feature query comprises search criteria]” See also Buchman [0016] “The views and the queries, may conform to object models as described below.” See also Buchmann [0070-0071] “The Query runtime model serves OLAP engine 930 which actually executes the Query, and service 940 that transports the request and the result...Client library 950 consumes service 940 and exposes a Query model via an Application Programming Interface (API) [i.e. application library]. The API may directly correspond to the service 940 [Thus, identifying applications having the target programming feature]”)

obtaining a feature query type via the feature metadata object of the target programming feature, wherein the feature query type at least in part identifies how to execute the feature query; (See Buchmann [0014] “Data source 110 may comprise any query-responsive data source or sources that are or become known, including but not limited to a structured-query language (SQL) relational database management system. Data source 110 may comprise a relational database, a multi-dimensional database, an eXtendable Markup Language (XML) document, or any other data storage system storing structured and/or unstructured data. The data of data source 110 may be distributed among several relational databases, multi-dimensional databases, and/or other data sources. [Thus, querying data in data sources must be done with a type of query]” See also Buchmann [0016] “Metadata 140 may also include data defining views on the stored data [i.e. feature metadata objects], and queries [i.e. feature query] that may be executed upon the stored data [Thus, executed based on the feature query type]” See also Buchmann [0017] “Query server 130 generates an execution plan based [Thus, at this point a feature query type must be obtained] on the instruction and on metadata 140 [Thus, via the feature metadata object of the target programming feature]. The execution plan is forwarded to data source 110, which executes the plan [Thus, identifies how to execute the feature query] and returns a dataset based on the SQL script [(i.e. a feature query type). Thus, obtaining a feature query type via the feature metadata object]”)  

executing the feature query against an application library to identify one or more applications having the target programming feature, (See Buchmann [0048] “The query [i.e. feature query] can then be executed, and, in doing so, the complete metadata is passed to the server in the request.” 
See also Buchmann [0017] “Query server 130 generates an execution plan based on the instruction and on metadata 140. The execution plan is forwarded to data source 110 [i.e. application library], which executes the plan and returns a dataset based on the SQL script. [Thus, executing the feature query against an application library]” See also Buchmann [0014] “Data source 110 may comprise a relational database, a multi-dimensional database...one or more OnLine Analytical Processing (OLAP) databases” See also Buchmann [0015] “the data of data source 110 may comprise...object-based data.” See also Buchmann [0019] “Object model 200 includes artifacts 201-221 [i.e. applications] which are relevant for analytics, artifacts 225-233 [i.e. applications] which are relevant for search, and artifacts 235-249 [i.e. applications] which are relevant for both.“ See also Buchmann [0022-0023] “the overall response of a query consists mainly of Response Containers 246...The response includes Generic Information artifact 245...The actual response data of the query execution is contained in Response Containers 246. Container types include Item List 225, Calculated Table 215, and Filter List 248 [Thus, identify one or more applications having the target programming feature]”)

wherein executing the feature query is based on the one or more search criteria and the feature query type; and (See Buchmann [0060] “engine 530 receives a request conforming to a modeled query and join filter criteria (i.e., a join condition) [Thus, the feature query comprises search criteria]” See also Buchmann claim 6 “filter a result set [Thus, when executing] of associated with the first subrequest based on the join and on the join filter criteria.” See also Buchman [0016] “The views and the queries, may conform to object models as described below...one or more of the modeled queries combines aspects of traditional search queries and traditional analytics queries.” See Buchmann [0017] “query server 130 receives an instruction from client 120. Query server 130 generates an execution plan based on the instruction  [i.e. criteria] and on metadata 140” See also Buchmann [0019] “FIG. 2 shows runtime object model 200 of a query according to some embodiments. Object model 200 includes artifacts 201-221 which are relevant for analytics, artifacts 225-233 which are relevant for search, and artifacts 235-249 which are relevant for both. See Buchmann [0048-0049] “The metadata is used to present the query to the user, who then sets the additional filters. The query can then be executed, and, in doing so, the complete metadata is passed to the server in the request...the query request includes an action-parameter. This parameter may typically instruct execution of the query [Thus, executing the feature query is based on the one or more search criteria and the feature query type])

displaying results of the executed feature query. (See Halbedel [0042] “The search interface 510 can include a result window 515 displaying results returned for a particular search query. Individual results, or development artifacts, can be selected from the result window 515 [Thus, displaying results of the executed feature query]”)

Regarding claim 12, Halbedel-Buchmann, teaches all the limitations and motivations of claim 10, further comprising: displaying the feature query obtained via the feature metadata object; (See Buchmann [0048] “The metadata is used to present [i.e. displaying] the query to the user [Thus, displaying the feature query obtained via the feature metadata object]”)

receiving an updated feature query; and wherein the executing comprises executing the updated feature query. (See Buchmann [0048] “The metadata is used to present the query to the user, who then sets the additional filters [Thus, updating the feature query]. The query can then be executed [Thus, receiving an updated query], and, in doing so, the complete metadata is passed to the server in the request.” See also Buchmann [0017] “Query server 130 generates an execution plan based on the instruction and on metadata 140. The execution plan is forwarded to data source 110, which executes the plan and returns a dataset based on the SQL script.” Thus, executing the updated feature query.)

Regarding claim 14, Halbedel-Buchmann, teaches all the limitations and motivations of claim 10, further comprising: obtaining a feature query target location via the feature metadata object of the target programming feature; and (See Halbedel [0032], Disclosing the index manager 330 uses data collected by the crawler 325, including the location of the development artifact to build or update one or more search indexes 118. See also Halbedel [0028] “An index can be used to identify 210 a set of search results, the index identifying a plurality of development artifacts and including context data identifying, for each development artifact in the plurality of development artifacts, at least one attribute of the respective development artifact. Context data can specify key users, departments, projects, repositories [i.e. location], descriptors, metadata, and other information [i.e. feature metadata objects] that can be considered when searching the set of development artifacts stored in the one or more repositories [Thus, obtaining a feature query target location via the feature metadata object of the target programming feature])

wherein executing the feature query is at least in part based on the feature query target location. (See Buchmann [0016] “Metadata 140 may provide information regarding the structure, relationships and meaning of the data stored within data source 110. Metadata 140 may also include data defining views on the stored data [Thus, target location is known (i.e. obtained)], and queries that may be executed upon the stored data. [Thus, executing the feature query is at least in part based on the feature query target location]”)

Regarding claim 15, Halbedel-Buchmann, teaches all the limitations and motivations of claim 10, further comprising: obtaining a feature implementation object via the feature metadata object of the target programming feature, wherein the feature implementation object identifies a composite programming feature incorporating the target programming feature; (See Buchmann [0020] “The illustrated query [i.e. feature query stored in a feature metadata object] includes two basic result types: an item list for a search result, and a table (maybe also one-dimensional) for analytical data. See Buchmann [0023-0024] “The actual response data of the query execution is contained in Response Containers 246. Container types include Item List 225...Item List 225 may be similar to a conventional search result list. Item List 225 contains many Items 227 [i.e. feature implementation objects], each of which may include additional information in the form of attributes and their respective values within Attribute+Value 228 [i.e. composite programming feature incorporating the target programming feature].” Thus, obtaining a feature implementation object via the feature metadata object of the target programming feature, wherein the feature implementation object identifies a composite programming feature incorporating the target programming feature)

accessing an additional feature metadata object for the identified composite programming feature based on the feature implementation object; (See Buchmann [0023-0024] “The actual response data of the query execution [Thus, accessing feature metadata object (e.g. additional feature metadata object)] is contained in Response Containers 246. Container types include Item List 225...Item List 225 may be similar to a conventional search result list. Item List 225 contains many Items 227, each of which may include additional information in the form of attributes and their respective values within Attribute+Value 228 [i.e. composite programming feature].”)

obtaining an additional feature query via the additional feature metadata object of the composite programming feature; and (See Buchmann [0022] “any resources relevant on the level of the total query can be indicated in Navigation Links artifact 243” See also Buchmann [0025] “A Navigation Link 229 may represent navigation [i.e. additional feature query] for a specific attribute. Accordingly, model 200 includes an association that binds an Attribute Value 228 with a Navigation Link 229 [Thus, obtaining an additional feature query via the additional feature metadata object of the composite programming feature]”)

executing the additional feature query against the application library in addition to the feature query. (See Buchmann [0025] “An Item may also include Navigation Links 229, such as a Uniform Resource Identifier for the oData resource (described below) and links corresponding to other navigation features: navigation [i.e. executing the additional feature query] within the object; drilling down the object's structure; navigation within the data as a follow-up search; and navigation to the outside world (e.g., an Enterprise Resource Planning transaction, or a Web address [i.e. application library (i.e. API)]). A Navigation Link 229 may represent navigation [i.e. additional query] for a specific attribute. [Thus, executing the additional feature query against the application library in addition to the feature query]”)

Regarding claim 16, Halbedel-Buchmann, teaches all the limitations and motivations of claim 10, further comprising: obtaining a feature keyword via the feature metadata object of the target programming feature; and (See Halbedel claim 21 “receiving [Thus, obtaining], through an interface of an integrated development environment, a search query for development artifacts, the search query [Thus, via the feature metadata object] identifying at least one search term [i.e. feature keyword]” See also Halbedel [0028] “The search query can include one or more search terms and be directed to a search of development artifact... An index can be used to identify 210 a set of search results, the index identifying a plurality of development artifacts and including context data...Context data can specify key users, departments, projects, repositories, descriptors [i.e. keyword]” Thus, obtaining a feature keyword via the feature metadata object of the target programming feature)

executing a keyword search against the application library using the feature keyword. (See Halbedel [0028] “The set of search results can identify that subset of the searched plurality of development artifacts [Thus, executing] determined to potentially relate to the at least one search term [Thus, feature keyword].” See also Halbedel [0013] “Development artifacts can include... services (including web and RESTful services [i.e. application library]) [Thus, executing a keyword search against the application library using the feature keyword]”)

Regarding claim 17, Halbedel-Buchmann, teaches all the limitations and motivations of claim 10, wherein executing the feature query comprises searching metadata of one or more applications in the application library based at least in part on the one or more search criteria in the feature query. (See Buchmann [0048] “The query [i.e. feature query] can then be executed, and, in doing so, the complete metadata [Thus, searching metadata] is passed to the server [e.g. application library] in the request.” See also Buchmann [0060] “engine 530 receives a request conforming to a modeled query and join filter criteria (i.e., a join condition) [Thus, based at least in part on the one or more search criteria in the feature query]”)

Regarding claim 18, Halbedel-Buchmann, teaches all the limitations and motivations of claim 10, wherein the results include a count of the one or more applications having the target programming feature. (See Buchmann [0057] “Based on the displayed list 620 [i.e. results], the facets execute count on the text analysis result, displaying, e.g. in bar chart 630, the products [e.g. programming feature] and customers [e.g. applications] mentioned most frequently in the listed documents. [Thus, results include a count of the one or more applications having the target programming feature]”)

Regarding claim 20, Halbedel-Buchmann, teaches A system of application feature identification, the system comprising: one or more memories; one or more processing units coupled to the one or more memories; and one or more computer-readable storage media storing instructions that, when loaded into the one or more memories, cause the one or more processing units to perform software artifact discovery operations comprising:  (See Halbedel [0018,0023] Disclosing a system 110 with one or more processors 150 including a memory 152. See also Halbedel Claim 21 “machine-readable storage device storing instructions”)

receiving a request for available features of a feature library comprising one or more feature metadata objects respectively defining one or more available features; (See Halbedel [0028] “A search query can be received 205 [Thus, receiving a request], for example, through an interface of an integrated development environment. The search query can include one or more search terms and be directed to a search of development artifacts, including structured and unstructured data, stored in one or more repositories. An index can be used to identify 210 a set of search results, the index identifying a plurality of development artifacts and including context data [i.e. feature library of features] identifying [Thus, defining], for each development artifact in the plurality of development artifacts, at least one attribute of the respective development artifact. Context data can specify key users, departments, projects, repositories, descriptors, metadata, and other information [i.e. feature metadata objects] that can be considered when searching the set of development artifacts stored in the one or more repositories [Thus, one or more feature metadata objects respectively defining one or more available features].”)

responsive to receiving the request, providing one or more feature identifiers of the available features of the feature library; (See Halbedel [0028] “An index can be used to identify 210 a set of search results, the index identifying a plurality of development artifacts and including context data identifying, for each development artifact in the plurality of development artifacts [i.e. software artifacts], at least one attribute of the respective development artifact. Context data can specify [Thus, providing] key users, departments, projects, repositories, descriptors, metadata, and other information [i.e. feature metadata objects] that can be considered when searching the set of development artifacts stored in the one or more repositories” See also Halbedel Figure 4, showing an example of development artifact searches using the integrated development environment, first search query 405, then identifying indexed [Thus, identifying context data] artifacts matching query 410 [Thus, responsive to receiving the request], and receiving [Thus, providing] search results 420. See also Halbedel [0030] “Structured context data can include identifiers [i.e. one or more feature identifier] including artifact ID, fieldlength of database fields, types, class or method names, database table names, UI controls, etc. [Thus, providing one or more feature identifiers of the available features of the feature library based on the received request]”)

receiving a selection of a target feature of the one or more available features, wherein the selection comprises a target feature identifier selected from the one or more feature identifiers; (See Halbedel [0030] “Structured context data can include identifiers [i.e. one or more feature identifier] including artifact ID, fieldlength of database fields, types, class or method names, database table names, UI controls, etc.” See also Halbedel [0028] “An index can be used to identify 210 a set of search results, the index identifying a plurality of development artifacts and including context data identifying, for each development artifact in the plurality of development artifacts, at least one attribute [i.e. feature identifier] of the respective development artifact...A listing can then be generated 215 that identifies at least a portion of the set of search results. [Thus, receiving a selection of a target feature of the one or more available features, wherein the selection comprises a target feature identifier selected from the one or more feature identifiers]”)

accessing a target feature metadata object in the feature library based on the target feature identifier from the received selection, wherein the target feature metadata object represents a software artifact encapsulating the target feature; (See Halbedel [0028] “The set of search results can identify that subset of the searched plurality of development artifacts determined to potentially relate to the at least one search term [Thus, a software artifacts encapsulating the target feature]...The listing can be sent and presented 220 to a user, or a system or application adapted to use and further process the listing of search results to provide additional services. This presented 220 listing can be adapted to allow a user to select at least one particular development artifact or other content from the listing. In such instances, the selection of a particular development artifact from the listing can result in the receipt of a corresponding user request to retrieve at least one particular development artifact from the subset of the plurality of development artifacts stored on the repositories. [Thus, accessing a target feature metadata object in the feature library based on the target feature identifier from the received selection]”)

Halbedel does not explicitly teach retrieving a feature query from the target feature metadata object, wherein the feature query comprises one or more search criteria for identifying programming code sources having the software artifact encapsulating the target feature defined in the target feature metadata object;

However, Buchmann teaches retrieving a feature query from the target feature metadata object, wherein the feature query comprises one or more search criteria for identifying programming code sources having the software artifact encapsulating the target feature defined in the target feature metadata object; (See Buchmann [0017] “query server 130 receives an instruction from client 120. Query server 130 generates an execution plan based on the instruction [i.e. criteria] and on metadata 140” See also Buchmann [0016] “Metadata 140 may provide information regarding the structure, relationships and meaning of the data [Thus, software artifact encapsulating the target feature defined in the target feature metadata object] stored within data source 110 [i.e. programming code library having programming code sources]. Metadata 140 may also include data defining views on the stored data [i.e. target feature metadata object], and queries [i.e. feature query] that may be executed upon the stored data.” See also Buchmann [0048] “The metadata is used to present the query to the user [Thus, retrieving a feature query from the target feature metadata object], who then sets the additional filters.” See also Buchmann [0060] “engine 530 receives a request conforming to a modeled query and join filter criteria (i.e., a join condition) [Thus, the feature query comprises one or more search criteria for identifying programming code sources having the software artifact encapsulating the target feature defined in the target feature metadata object].)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halbedel’s context data; which specifies metadata [Halbedel 0028] of development artifacts stored in the one or more repositories, and it is used for searching, to incorporate the teachings of Buchmann’s metadata that includes views and queries [i.e. feature queries] for searching artifacts [Buchmann 0019].

One would be motivated to do so to obtain relevant search results as the feature queries are relevant for searching artifacts [Buchmann 0019].

Halbedel-Buchmann additionally disclose obtaining a feature query type via the target feature metadata object, wherein the feature query type at least in part identifies how to execute the feature query; (See Buchmann [0014] “Data source 110 may comprise any query-responsive data source or sources that are or become known, including but not limited to a structured-query language (SQL) relational database management system. Data source 110 may comprise a relational database, a multi-dimensional database, an eXtendable Markup Language (XML) document, or any other data storage system storing structured and/or unstructured data. The data of data source 110 may be distributed among several relational databases, multi-dimensional databases, and/or other data sources. [Thus, querying data in data sources must be done with a type of query]” See also Buchmann [0016] “Metadata 140 may also include data defining views on the stored data [i.e. feature metadata objects], and queries [i.e. feature query] that may be executed upon the stored data [Thus, executed based on the feature query type]” See also Buchmann [0017] “Query server 130 generates an execution plan based on the instruction and on metadata 140. The execution plan is forwarded to data source 110, which executes the plan and returns a dataset based on the SQL script [i.e. a feature query type]” See Buchmann [0048-0049] “The metadata is used [Thus, via the feature metadata object] to present the query to the user, who then sets the additional filters. The query can then be executed, and, in doing so, the complete metadata is passed to the server in the request...the query request includes an action-parameter. This parameter may typically instruct execution of the query [Thus, obtaining a feature query type at least in part identifying how to execute the feature query]”)

executing the feature query based on the one or more search criteria and the feature query type against a programming code library having programming code sources; (See Buchmann [0048] “The query [i.e. feature query] can then be executed, and, in doing so, the complete metadata is passed to the server in the request.” 
See also Buchmann [0017] “Query server 130 generates an execution plan based on the instruction [i.e. criteria] and on metadata 140. The execution plan is forwarded to data source 110 [i.e. programming code library having programming code sources], which executes the plan and returns a dataset based on the SQL script. [Thus, executing the feature query against a programming code library]” See also Buchmann [0014] “Data source 110 may comprise a relational database, a multi-dimensional database...one or more OnLine Analytical Processing (OLAP) databases” See also Buchmann [0015] “the data of data source 110 may comprise...object-based data.” See also Buchmann [0019] “Object model 200 includes artifacts 201-221 [i.e. programming code] which are relevant for analytics, artifacts 225-233 [i.e. programming codes] which are relevant for search, and artifacts 235-249 [i.e. programming code] which are relevant for both.“ See also Buchmann [0022-0023] “the overall response of a query consists mainly of Response Containers 246...The response includes Generic Information artifact 245...The actual response data of the query execution is contained in Response Containers 246. Container types include Item List 225, Calculated Table 215, and Filter List 248 [Thus, identify one or more applications having the programming feature based on the one or more search criteria]” 
Examiner notes in view of paragraph [080] in the specification if instant application a software artifact can be programming code, therefore a programming code can be a software artifact.)

receiving results based on the executed search, (See Buchmann [0017] “Query server 130 generates an execution plan based on the instruction and on metadata 140. The execution plan is forwarded to data source 110, which executes the plan and returns a dataset based on the SQL script [Thus, receiving results based on the executed search].”)

wherein the results comprise programming code source identifiers identifying programming code sources having the software artifact encapsulating the target feature identified in the target feature metadata object; and (See Halbedel [0030] “Structured context data can include identifiers including artifact ID, fieldlength of database fields, types, class or method names, database table names, UI controls, etc” See Halbedel [0013] “development artifacts can include partial or compilable source code files” See also Halbedel [0028] “The set of search results can identify that subset of the searched plurality of development artifacts determined to potentially relate to the at least one search term [Thus,  software artifacts encapsulating the target feature]...In response to the request, the specified development artifact [i.e. programming code source identifiers] can be retrieved for use by the user in the integrated development environment. [Thus, the results comprise programming code source identifiers identifying programming code sources having the software artifact encapsulating the target feature identified in the target feature metadata object]”)

providing the programming code source identifiers of the results of the executed search. (See Halbedel [0042] “The search interface 510 can include a result window 515 displaying results returned for a particular search query. Individual results, or development artifacts, can be selected from the result window 515 [Thus, providing the programming code source identifiers of the results of the executed search]”)

Claim 5 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Halbedel-Buchmann as applied to claim 1 above, and further in view of Rush (US Patent Application Publication No. US 20100106705 A1).

Regarding claim 5, Halbedel-Buchman teaches all the  limitations and motivations of the method of claim 1. 

Halbedel-Buchman does not explicitly teach generating a report comprising the one or more applications having the programming feature.

However, Rush teaches generating a report comprising the one or more applications having the programming feature. (See Rush [0036] “A search engine for searching the contents of software source code files [i.e. applications] found in local or remote source code repositories is provided in one embodiment...A search system that allows users or other systems (computers) to search the indexes for files that contain the specified search criteria [Thus, applications having the programming feature]. See Rush [0124], disclosing a report engine 1055. See also Rush [0136-0138], “Process 1100 includes taking a snapshot of source code [i.e. applications], indexing the source code, receiving search requests, presenting search results, tracking reuse of code, and reporting on usage of code…At module 1160, utilization and reuse are reported to a user or administrator” Thus, generating a report comprising the one or more applications having the programming feature. Examiner notes in view of paragraph [083] in the specification if instant application an application can be source code.)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Halbedel-Buchmann to incorporate the teachings of Rush of generating a report.

One would be motivated to do so to provide an effective representation of the results.

Regarding claim 19, Halbedel-Buchmann further in view of Rush teaches all of the elements of claim 5 in method form rather than computer readable storage media form. Halbedel also discloses a computer readable storage media [Claim 21]. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362. The examiner can normally be reached 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU M MOFIZ can be reached on (571) 272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161       






















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161